EXHIBIT 13 PORTIONS OF ANNUAL REPORT TO STOCKHOLDERS COLONIAL BANKSHARES, INC. SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA The following information is derived from the audited consolidated financial statements of Colonial Bankshares, Inc.For additional information, reference is made to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements of Colonial Bankshares, Inc. and related notes included elsewhere in this Annual Report. At December 31, 2007 2006 2005 2004 2003 (In thousands) Selected Financial Condition Data: Total assets $ 457,860 $ 383,597 $ 336,852 $ 291,050 $ 243,535 Cash and amounts due from banks 15,978 13,257 10,669 5,282 5,264 Investment securities held to maturity 17,213 18,722 17,474 18,584 24,598 Investment securities available for sale 163,549 136,925 139,256 131,159 118,233 Loans receivable, net 241,040 198,519 157,774 125,800 86,841 Deposits 371,382 337,254 284,725 259,407 223,569 Borrowings 45,939 8,324 15,415 13,890 4,070 Stockholders’ equity 39,028 36,663 35,861 16,848 15,154 For the Years Ended December 31, 2007 2006 2005 2004 2003 (In thousands) Selected Operating Data: Interest income $ 23,045 $ 18,509 $ 14,706 $ 12,351 $ 10,734 Interest expense 14,432 10,208 6,623 4,662 4,275 Net interest income 8,613 8,301 8,083 7,689 6,459 Provision for loan losses 84 179 204 354 283 Net interest income after provision for loan losses 8,529 8,122 7,879 7,335 6,176 Non-interest income 1,114 1,043 956 902 929 Non-interest expense 8,866 7,430 6,567 5,824 4,955 Income before income taxes 777 1,735 2,268 2,413 2,150 Income tax expense (benefit) (454 ) 124 499 566 483 Net income $ 1,231 $ 1,611 $ 1,769 $ 1,847 $ 1,667 1 At or For the Years Ended December 31, 2007 2006 2005 2004 2003 Selected Financial Ratios and Other Data: Performance Ratios: Return on average assets 0.29 % 0.45 % 0.57 % 0.67 % 0.71 % Return on average equity 3.33 % 4.49 % 6.69 % 11.96 % 11.75 % Interest rate spread (1) 1.95 % 2.17 % 2.65 % 2.84 % 2.79 % Net interest margin (2) 2.20 % 2.47 % 2.80 % 2.95 % 2.89 % Efficiency ratio (3) 91.15 % 79.52 % 72.65 % 67.79 % 67.07 % Noninterest expense to average total assets 2.09 % 2.07 % 2.10 % 2.12 % 2.10 % Average interest-earning assets to average interest-bearing liabilities 106.73 % 109.99 % 106.70 % 106.15 % 105.47 % Asset Quality Ratios: Non-performing assets as a percent of total assets 0.25 % 0.06 % 0.02 % 0.03 % 0.04 % Non-performing loans as a percent of total loans 0.48 % 0.12 % 0.05 % 0.08 % 0.12 % Allowance for loan losses as a percent of non-performing loans 119.38 % 589.27 % 1460.00 % 925.23 % 595.54 % Allowance for loan losses as a percent of total loans 0.57 % 0.69 % 0.73 % 0.77 % 0.76 % Capital Ratios: Total risk-based capital (to risk weighted assets) 14.96 % 18.26 % 20.20 % 12.22 % 13.11 % Tier 1 risk-based capital (to risk weighted assets) 14.42 % 17.57 % 19.53 % 11.53 % 12.54 % Tangible capital (to tangible assets) 8.03 % 9.09 % 9.85 % 5.67 % 6.02 % Tier 1 leverage (core) capital (to adjusted tangible assets) 8.03 % 9.09 % 9.85 % 5.67 % 6.02 % Equity to total assets 8.52 % 9.56 % 10.65 % 5.79 % 6.21 % Other Data: Number of full service offices 7 6 6 6 6 Earnings per share (4): Basic and diluted $ 0.29 $ 0.37 $ 0.20 $ NA $ NA Dividends declared per share $ — $ — $ — $ — $ — (1) Represents the difference between the weighted-average yield on interest-earning assets and the weighted-average cost of interest-bearing liabilities for the period. (2) The net interest margin represents net interest income as a percent of average interest-earning assets for the period. (3) The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income. (4) For 2005, represents earnings per share for the six-month period from June 30, 2005 (date of public offering) to December 31, 2005. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This document contains certain “forward-looking statements,” which may be identified by the use of words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated” and “potential.”Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, and competition; changes in accounting principles, policies, or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing products and services. Overview Our results of operations depend primarily on our net interest income.Net interest income is the difference between the interest income we earn on our interest-earning assets, consisting primarily of loans, investment securities, mortgage-backed securities and other interest-earning assets (primarily cash equivalents), and the interest we pay on our interest-bearing liabilities, consisting primarily of savings accounts, NOW accounts, money market accounts, time deposits and borrowings.Our results of operations also are affected by our provisions for loan losses, non-interest income and non-interest expense.Non-interest income consists primarily of fees and service charges, income from bank-owned life insurance and miscellaneous other income.Non-interest expense consists primarily of salaries and employee benefits, occupancy and equipment, data processing, professional fees, advertising and other administrative expenses.Our results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, governmental policies and actions of regulatory authorities. Management of Market Risk General.The majority of our assets and liabilities are monetary in nature.Consequently, our most significant form of market risk is interest rate risk.Our assets, consisting primarily of mortgage loans, have longer maturities than our liabilities, consisting primarily of deposits.As a result, a principal part of our business strategy is to manage interest rate risk and reduce the exposure of our net interest income to changes in market interest rates.Accordingly, our Board of Directors has established an Asset/Liability Management Committee, consisting of senior management, which is responsible for evaluating the interest rate risk inherent in our assets and liabilities, for determining the level of risk that is appropriate given our business strategy, operating environment, capital, liquidity and performance objectives, and for managing this risk consistent with the guidelines approved by the Board of Directors.The Asset/Liability Committee monitors the level of interest rate risk and our Board of Directors reviews our asset/liability policies and interest rate risk position. We have sought to manage our interest rate risk in order to minimize the exposure of our earnings and capital to changes in interest rates.During the low interest rate environment that has existed in recent years, we have implemented the following strategies to manage our interest rate risk: · increasing our origination of shorter-term loans, including commercial real estate loans and home equity loans; · maintaining adjustable-rate and shorter-term investments; and · maintaining pricing strategies that encourage deposits in longer-term, certificates of deposit. 3 In addition, we are an approved qualified loan seller/servicer for Fannie Mae and an approved loan seller to IndyMac Bank, which will facilitate our sale of long-term, fixed-rate residential mortgage loans in the future.By following these strategies, we believe that we are better positioned to react to increases in market interest rates.However, investments in shorter-term assets generally bear lower yields than longer-term investments. Net Portfolio Value.The Office of Thrift Supervision requires the computation of amounts by which the net present value of an institution’s cash flow from assets, liabilities and off balance sheet items (the institution’s net portfolio value or “NPV”) would change in the event of a range of assumed changes in market interest rates.The Office of Thrift Supervision provides all institutions that file a Consolidated Maturity/Rate Schedule as a part of their quarterly Thrift Financial Report with an interest rate sensitivity report of net portfolio value.The Office of Thrift Supervision simulation model uses a discounted cash flow analysis and an option-based pricing approach to measuring the interest rate sensitivity of net portfolio value.Historically, the Office of Thrift Supervision model estimated the economic value of each type of asset, liability and off-balance sheet contract under the assumption that the United States Treasury yield curve increases or decreases instantaneously by 100 to 300 basis points in 100 basis point increments.However, given the current low level of market interest rates, we did not prepare a NPV calculation for an interest rate decrease of greater than 200 basis points.A basis point equals one-hundredth of one percent, and 100 basis points equals one percent.An increase in interest rates from 3% to 4% would mean, for example, a 100 basis point increase in the “Change in Interest Rates” column below. The table below sets forth, as of December 31, 2007, the estimated changes in our net portfolio value that would result from the designated instantaneous changes in the United States Treasury yield curve.Computations of prospective effects of hypothetical interest rate changes are based on numerous assumptions including relative levels of market interest rates, loan prepayments and deposit decay, and should not be relied upon as indicative of actual results. NPV as a Percentage of Estimated Increase Present Value of Assets (3) Change in (Decrease) in NPV Increase Interest Rates Estimated NPV (Decrease) (basis points) (1) NPV (2) Amount Percent Ratio (4) (basis points) (Dollars in thousands) +300 $ 27,874 $ (20,697 ) (43 %) 6.27 % (399 ) +200 35,849 (12,722 ) (26 %) 7.88 % (238 ) +100 43,534 (5,037 ) (10 %) 9.36 % (90 ) — 48,571 — — 10.26 % — -100 51,145 2,574 5 % 10.68 % 42 -200 51,932 3,361 7 % 10.75 % 49 (1) Assumes an instantaneous uniform change in interest rates at all maturities. (2) NPV is the discounted present value of expected cash flows from assets, liabilities and off-balance sheet contracts. (3) Present value of assets represents the discounted present value of incoming cash flows on interest-earning assets. (4) NPV Ratio represents NPV divided by the present value of assets. The table above indicates that at December 31, 2007, in the event of a 200 basis point decrease in interest rates, we would experience a 7% increase in net portfolio value.In the event of a 200 basis point increase in interest rates, we would experience a 26% decrease in net portfolio value.Both of these calculations are based against the calculated net portfolio value of $48.6 million. Certain shortcomings are inherent in the methodology used in the above interest rate risk measurement.Modeling changes in net portfolio value require making certain assumptions that may or may not reflect the manner in which actual yields and costs respond to changes in market interest rates.In this regard, the net portfolio value table presented assumes that the composition of our interest-sensitive assets and liabilities existing at the beginning of a period remains constant over the period being measured and assumes that a particular change in interest rates is reflected uniformly across the yield curve regardless of the duration or repricing of specific assets and liabilities.Accordingly, although the net portfolio value table provides an indication of our interest rate risk exposure at a particular point in time, such measurements are not intended to and do not provide a precise forecast of the effect of changes in market interest rates on our net interest income and will differ from actual results. 4 Average Balance Sheet The following table sets forth average balances, average yields and costs, and certain other information for the periods indicated.Tax-equivalent yield adjustments have not been made for tax-exempt securities.All average balances are daily average balances.Non-accrual loans were included in the computation of average balances, but have been reflected in the table as loans carrying a zero yield.The yields set forth below include the effect of deferred fees, discounts and premiums that are amortized or accreted to interest income or expense. For the Years Ended December 31, 2007 2006 2005 Average Balance Interest Income/ Expense Yield/ Cost Average Balance Interest Income/ Expense Yield/ Cost Average Balance Interest Income/ Expense Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans $ 221,179 $ 14,034 6.35 % $ 180,469 $ 11,088 6.14 % $ 140,069 $ 8,268 5.90 % Securities Taxable 139,533 7,689 5.51 % 123,701 6,046 4.89 % 116,843 5,150 4.41 % Tax-exempt 30,460 1,322 4.34 % 31,902 1,375 4.31 % 31,382 1,288 4.10 % Total interest-earning assets 391,172 23,045 5.89 % 336,072 18,509 5.51 % 288,294 14,706 5.10 % Noninterest-earning assets 32,395 22,703 24,058 Total assets $ 423,567 $ 358,775 $ 312,352 Interest-bearing liabilities: Savings accounts $ 56,576 1,188 2.10 % $ 59,781 992 1.66 % $ 66,200 979 1.48 % NOW accounts 57,521 1,299 2.26 % 49,201 805 1.64 % 50,177 507 1.01 % Money market demand 19,316 678 3.51 % 19,806 587 2.96 % 19,184 385 2.01 % Certificates of deposit 215,480 10,467 4.86 % 161,264 7,073 4.39 % 128,714 4,557 3.54 % Total interest-bearing deposits 348,893 13,632 3.91 % 290,052 9,457 3.26 % 264,275 6,428 2.43 % Borrowings 17,605 800 4.54 % 15,505 751 4.84 % 5,912 195 3.30 % Total interest-bearing liabilities 366,498 14,432 3.94 % 305,557 10,208 3.34 % 270,187 6,623 2.45 % Noninterest-bearing liabilities 20,110 17,358 15,729 Total liabilities 386,608 322,915 285,916 Equity 36,959 35,860 26,436 Total liabilities and equity $ 423,567 $ 358,775 $ 312,352 Net interest income $ 8,613 $ 8,301 $ 8,083 Interest rate spread 1.95 % 2.17 % 2.65 % Net interest-earning assets $ 24,674 $ 30,515 $ 18,107 Net interest margin 2.20 % 2.47 % 2.80 % Average interest-earning assets to average interest-bearing liabilities 106.73 % 109.99 % 106.70 % 5 Rate/Volume Analysis The following table presents the effects of changing rates and volumes on our net interest income for the periods indicated.The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume).The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate).The net column represents the sum of the prior columns.For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately based on the changes due to rate and the changes due to volume. Years Ended December 31, 2007 vs. 2006 Years Ended December 31, 2006 vs. 2005 Increase (Decrease) Due to Net Increase (Decrease) Due to Net Volume Rate Volume Rate (In thousands) Interest-earning assets: Loans $ 2,573 $ 373 $ 2,946 $ 2,470 $ 350 $ 2,820 Securities Taxable 826 817 1,643 314 582 896 Tax-exempt (64 ) 11 (53 ) 21 66 87 Total interest-earning assets 3,335 1,201 4,536 2,805 998 3,803 Interest-bearing liabilities: Savings accounts (49 ) 245 196 (51 ) 64 13 NOW accounts 152 342 494 (10 ) 308 298 Money market demand (15 ) 106 91 13 189 202 Certificates of deposit 2,574 820 3,394 1,290 1,226 2,516 Total interest-bearing deposits 2,662 1,513 4,175 1,242 1,787 3,029 Borrowings 91 (42 ) 49 432 124 556 Total interest-bearing liabilities 2,753 1,471 4,224 1,674 1,911 3,585 Net change in interest income $ 582 $ (270 ) $ 312 $ 1,131 $ (913 ) $ 218 Critical Accounting Policies Critical accounting policies are those that involve significant judgments and assumptions by management and that have, or could have, a material impact on our income or the carrying value of our assets.Our critical accounting policies are those related to our allowance for loan losses, the evaluation of other-than-temporary impairment of investment securities and the valuation of and our ability to realize deferred tax assets. Allowance for Loan Losses.The allowance for loan losses is calculated with the objective of maintaining an allowance necessary to absorb estimated probable loan losses inherent in the loan portfolio.Management’s determination of the adequacy of the allowance is based on periodic evaluations of the loan portfolio and other relevant factors.However, this evaluation is inherently subjective, as it requires an estimate of the loss content for each risk rating and for each impaired loan, an estimate of the amounts and timing of expected future cash flows, and an estimate of the value of collateral. We have established a systematic method of periodically reviewing the credit quality of the loan portfolio in order to establish an allowance for losses on loans.The allowance for losses on loans is based on our current judgments about the credit quality of individual loans and segments of the loan portfolio.The allowance for losses on loans is established through a provision for loan losses based on our evaluation of the probable losses inherent in the loan portfolio, and considers all known internal and external factors that affect loan collectibility as of the reporting date.Our evaluation, which includes a review of all loans on which full collectibility may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, our knowledge of inherent losses in the portfolio that are probable and reasonably estimable and other factors that warrant recognition in providing an appropriate loan loss allowance.Management believes this is a critical accounting policy because this evaluation involves a high degree of complexity and requires us to make subjective judgments that often require assumptions or estimates about various matters.Historically, we believe our estimates and assumptions have proven to be relatively accurate.For example, over the past three years, our allowance for loan losses as a percentage of average loans outstanding has ranged from 0.57% to 0.73%, while our net recoveries (charge-offs) as a percentage of average loans outstanding has ranged from (0.03)% to 0.01%.Nevertheless, because a small number of non-performing loans could result in net charge-offs significantly in excess of the estimated losses inherent in our loan portfolio, you should not place undue reliance on the accuracy of past estimates. 6 The analysis of the allowance for loan losses has three components: specific, general allocations and unallocated.Specific allocations are made for loans that are determined to be impaired.Impairment is measured by determining the present value of expected future cash flows or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses.The general allocation is determined by segregating the remaining loans by type of loan, risk weighting (if applicable) and payment history.We also analyze delinquency trends, general economic conditions and geographic and industry concentrations.This analysis establishes factors that are applied to the loan groups to determine the amount of the general allowance.The principal assumption used in deriving the allowance for loan losses is the estimate of loss content for each risk rating.To illustrate, if recent loss experience dictated that the projected loss ratios changed by 10% (of the estimate) across all risk ratings, the allocated allowance as of
